                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

CRAIG WATKINS,                                 §
                                               §
                Plaintiff,                     §
                                               §
v.                                             §        Civil Action No. 3:18-CV-3328-L
                                               §
MARKEL INSURANCE COMPANY,                      §
                                               §
                 Defendant.                    §

                                            ORDER

       Before the court is Defendant’s Motion to Set Aside Default Judgment (Doc. 3), filed

December 19, 2018, and which was referred by order to the magistrate judge on February 22,

2019 (Doc. 4). On April 17, 2019, the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge (“Report”) (Doc. 5) was filed. The magistrate judge concluded

that the motion should be granted and that the default judgment granted in state court by the 14th

Judicial District Court of Dallas County, Texas, should be set aside. Plaintiff Craig Watkins

filed no objections to the Report.

       After careful consideration of the Report and applicable law, the court determines that the

findings and conclusions of the magistrate judge are correct, and accepts them as those of the

court. Accordingly, the court grants Defendant’s Motion to Set Aside Default Judgment (Doc.

3) and sets aside the default judgment granted on December 6, 2018, against Markel Insurance

Company by the judge of the 14th Judicial District Court of Dallas County, Texas.

       It is so ordered this 31st day of May, 2019.


                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge

Order – Solo Page
